PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/055,851
Filing Date: 29 Feb 2016
Appellant(s): BASF SE



__________________
Daniel Pereira
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/29/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/01/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 6, 8, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang et al. (US 9,574,149)
In regards to claims 1, 4, Fang teaches fuel composition for direct fuel injected diesel engine and method for improving the performance of the fuel injectors and method for cleaning fuel injectors wherein the composition comprises a major amount of fuel and a minor amount of a quaternary ammonium salt (abstract).  The quaternary salt is prepared from a reaction of tertiary amine having three hydrocarbyl groups (i.e., alkyl or alkenyl) with 1 to 50 carbon atoms with a quaternizing agent to provide an anion such as carboxylate etc., and wherein the quaternary ammonium compound has a hydrocarbyl group R4 having 8 to 50 carbon atoms (column 3 lines 1 – 31).  It is noted that the length of chain of the hydrocarbyl radicals of the amine overlaps the chain lengths for Ra, Rb and Rc recited in the claims.  The quaternary agent is present in the fuel composition in amounts of from 5 to about 200 mg/kg of fuel (i.e., from 5 to 200 ppm) which is within the range of effective amounts as discussed in applicants specification.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The quaternizing agent can be a carboxyl which is an ester of mono or di or polycarboxylic acid such as acids including oxalic acid, maleic acid, fumaric acid, phthalic acid, isophthalic, etc., which provides esters such as oxalates, maleates, fumarates, phthalates etc., (column 7 lines 65 – column 8 lines 65).  The method comprises operating a direct fuel injected diesel engine with a fuel composition comprising a major amount of fuel and about 5 to 200 ppm of the quaternary ammonium salt (column 2 lines 19 – 24).
Fang teaches method and composition having the quaternary additive which is an ester of dicarboxylic acids having the limitations of the formula (2) of the claim as previously stated.  While the groups equivalent to R1 and R1a groups of the claim (provided by the esterifying alcohol) is not particularly recited, Fang teaches use of lower alcohols for preparing carboxylic esters used in the quaternizing agent composition for neutralizing carboxylic acids such as methanol, ethanol, isopropanol, etc., which would have been obvious for use for neutralizing the mono, di and polycarboxylic acid quaternizing agents of its invention (column 7 lines 40 – 57).  The ester formed is therefore an alkyl ester (i.e., or dialkyl ester).
Thus, the method of reducing and/or preventing deposits in diesel injectors of direct injection diesel engines is provided.
In regards to claim 2, Fang teaches the method wherein the composition comprises the claimed quaternary additive which is therein added thus having the claimed limitations as previously stated.
In regards to claim 6, Fang teaches the method and the quaternary salt having the recited limitations.
In regards to claim 8, Fang teaches the method wherein the additive is added to diesel fuel as previously discussed.
In regards to claim 9, Fang teaches the method having the claimed limitation as previously discussed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 10, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 35, 38 of copending Application No. 15/022,681 and in view of Fang et al. (US 9,574,149). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches use of the same quaternary ammoniums salts in fuels but does not particularly recite the use of such fuels in direct injection engines.  However, in view of Fang which recites use of similar fuel composition in direct injection engines, such use would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 4, 6, 10, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 15 of copending Application No. 14/628,421 and in view of Fang et al. (US 9,574,149). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches use of quaternary ammoniums salts in fuels for direct injection engines but fails to particularly recite the nitrogen component of the quaternary salt of the claim.  However, in view of Fang which recites use of similar quaternary compounds useful in fuels for direct injection engines, the use of nitrogen compounds of the claims for preparing the quaternary compounds would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  3, 5, and 7.

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive.
As an initial matter, the examiner’s rejections were previously affirmed by the Board decision dated 09/02/2020.  The only difference between the previous claims and the present is the presence of internal injector deposits in the engine which was optional in the previous claims.
The claims are directed to a method for reducing internal diesel injector deposits (IDID) in a direct injection diesel engine by adding to an engine having the IDID, a diesel or biodiesel fuel having a reaction product.  Fang et al. (US 9,574,149) similarly teaches the direct fuel injected diesel engines having the diesel fuel, the reaction product of the instant claims and also conventional additives including dispersants and acidic additives which are known to produce IDID in view of Dubois (US 2015/0315506).  Furthermore, Fang specifically teaches that the engine comprises injector deposits (i.e., injector coking) which appellant also recognizes.  
The entire point of contention is that Fang either does not teach direct injection diesel engines as claimed but instead teaches the older indirect injection diesel engines as evidenced by a XUD-9 test performed in the comparative examples of Fang; or, that although Fang does teach direct injection diesel engines having deposits, the Fang is focused on treating external deposits (coking) on the injector, rather than internal deposits within the injector (IDID).  Fang teaches injector deposits which should make both internal (IDID) and external deposits obvious!
The first allegation that Fang is drawn to indirect injection diesel engines as evidenced by the comparative example comprising the XUD-9 test is misleading and completely mischaracterizes the teachings of Fang.  Fang teaches fuel additive for improved performance of direct fuel injected engines (See Title).  Fang does not teach indirect fuel injected engines as appellant erroneously alleges.  The test that appellant discusses as evidence of Fang’s teachings of older indirect injection diesel engines is in column 15 lines 11 – 25, where Fang states that the use of the XUD9 engine test is for comparison purposes only. 
The second issue is that Fang is only directed to external deposits on the diesel engine injector and not internal deposits (IDID) and thus IDID would not be present.  The argument that Fang does not mention internal deposits and therefore does not contain IDID is conclusory especially since Fang teaches injector deposits.  To argue that the injector deposits would only remain on the external portions of the injector and not be present on the internal portions of the injector merely because Fang does not state it is unfounded!  
Dubois (US 2015/0315506), which was cited on the record during prosecution, and which similarly teaches direct injection engines for common rails recites that such engines (as Fang’s) can have problems with IDID which results from interactions of dispersants with acids which are conventional additives [0035].  Fang teaches the same conventional additives that forms IDID (according to Dubois) and clearly teaches the presence of such deposits formed on the injectors and thus would essentially experience the same IDID discussed by Dubois.   The conditions for forming IDID such as the conventional (i.e., dispersants and acids) additives are present, in the same engines as in Dubois and in the instant claims.  The idea that IDID may or may not be present in the engine of Fang which already states the presence of such deposits that causes IDID is baseless.
Lastly, the claims provide no specificity on types of deposits.  Thus, Fang teaches the claimed injector deposits.  The only contention is where on the injector the deposits are formed.  It makes common sense that when fuel, or fuel combined with conventional additives that form deposits such as IDID, is burned at high temperatures, the resulting gas would form residue (deposits) on all surfaces exposed to the gas and heat such as both the internal and the external surfaces of injectors.  Thus, to argue that deposits would only be formed on the external surfaces of Fang’s injectors is without merit and also contradicts the teachings of Dubois.  
Fang teaches injector deposits; thus, while the example(s) relied upon by appellant is/are presumably directed to external coking of the injectors, the specific example(s) cannot be taken as limiting the entire teachings of Fang as being directed to only external injector deposits with the exclusion of internal injector deposits or IDID (See column 11 lines 43 – 47).

On page 6 of the Brief, appellant cites the declaration by Harald Boehnke, dated 06/07/2021, stating that under the testing protocol according to CEC F-98-08 for direct injection common rail diesel engines taught by Fang, there would be no occurrence of IDID, presumably because the testing method is only directed to coking (deposits) on the outside of the injector.  The argument is not persuasive.
Evidence that the specific testing protocol according to CEC F-98-08 would not produce IDID in the engines is not evidence that the engines when operating under normal conditions cannot experience IDID.  The declaration merely states that under that specific testing method IDID would not be present.  Also, the declaration appears to base its conclusions on the absence of sodium and DDSA (dodecylsuccinic anhydride) during such a test.  However, Fang teaches the presence of sodium in the form of sodium acetate and also the presence of dispersants produced from hydrocarbyl succinic anhydride, i.e., polyhydrocarbyl succinimide, which are carboxylate salts that are known in view of Dubois to cause IDID (See column 11 lines 43 – 62; Inventive Example 1 on columns 12 and 13).  
The declaration fails to conclude that the direct injection diesel engines of Fang cannot produce IDID under normal operating conditions or that the injector deposits of Fang are different from those that cause IDID.  It merely concludes that under the conditions of the testing protocol according to CEC F-98-08, and/or, optionally, further in the absence of sodium and DDSA, IDID would not be present.  As the engine of Fang would be operated under normal operating conditions which are not limited to the conditions of the testing protocol and which would also comprise the diesel fuel and the conventional additives such as carboxylate salts that are known to produce IDID, the arguments in the declaration are moot.
On page 7, appellant argues that Fang has no teaching of all types of deposits claimed and provides no basis for a skilled person in the art would to seek to reduce diesel injector deposits in a direct injection engine.  The argument is not persuasive.
Contrary to appellants allegation, Fang specifically teaches direct injection diesel engines having the diesel injector deposits and the reduction or removal of such deposits using the same compositions of appellants claims (see Title, column 11 lines 43 – 47).  Fang teaches reducing or inhibiting such deposit formation in a fuel system or combustion chamber such as controlling or reducing the formation of injector deposits contrary to appellants mischaracterization (See column 10 lines 47 – 54).  The removal or reduction of deposits present anywhere in the fuel system and/or combustion chamber including the injector clearly includes the internal (i.e., IDID) and external portions of the injector.
Appellant argues that the tests described in Fang are not designed for looking for internal diesel injector deposits (IDID), and thus the testing condition would not cause an IDID formation.  The argument is not persuasive.
Arguing that the testing condition would not cause IDID, presumably in the absence of additive ingredients that can cause IDID such as succinic anhydride salts or carboxylate salts, is not the same as arguing that the engines of Fang cannot experience IDID when run under normal conditions as the engines of Fang would not only be used under the specific testing conditions narrowly focused on by appellants.  Also, even in instances where the engine is running under the testing conditions according to CEC F-98-08, the engine may be operated with the conventional dispersant additives that comprise carboxylate salts that would presumably produce IDID contrary to the appellant’s argument.
On page 8, Appellant argues that there are multitudes of engine types and a multitude of problems that may occur in engines and there is no sufficient teaching in Fang that the deposits can be internal injector deposits (IDID), and that Fang does not intrinsically teach IDID.  Appellant also argues that not all such diesel engines have IDID.  The argument is not persuasive.
Fang teaches the same direct injected diesel engines as appellant’s claims.  Such engines are known to experience IDID due to the presence of conventional dispersant and acidic additives which are taught in Fang in view of Dubois.  Fang itself teaches removal of deposits from the fuels system and combustion chambers such as including injector deposits contrary to appellants conclusory statements that not all such engines experience IDID.  Fang clearly experiences injector deposit problems which intrinsically includes all parts of the injector including internally (IDID).  Fang does not exclude deposits in the internal portions of the injector, but broadly teaches deposits in fuel system and combustion chambers and does not exclude any portion of the fuel system or combustion chambers inclusive of the injectors.  Thus, the broadest reasonable interpretation of the teachings of Fang must include deposits at all parts of the fuel system and combustion chambers such as deposits in all parts of the injector.
On page 9, Appellant argues that the intent and objective of the claimed method seems to be ignored by the rejection.  Appellant also alleges that evidence has been provided that not all engines have the same problems and that Fang is focused on distinct problems from those claimed.  The arguments are not persuasive.
Fang broadly teaches the same problem of deposits in all parts of the fuel system and combustion chambers including the injectors.  All parts necessarily include internal deposits in the injectors which directly applies to the problems described in the instant claims.  Also, contrary to the statement above, appellant has provided no evidence supporting the conclusory statement that not all engines have the same problems.  Specifically, no evidence has been provided on record to support the assertion that similar direct injection diesel fueled engines having similar fuel and additives, such as conventional additives known for causing IDID according to Dubois, would not experience the same IDID problems.
On pages 10 – 12, Appellant argues that the examples of Fang are necessary for considering what is inherent, and erroneously argues that the XUD9 test of the comparative example(s) of Fang inherently shows that Fang is not drawn to internal diesel injector deposits present in a direct injection diesel engine but to deposits in indirect injection diesel engines which are relatively old technology.  The argument is erroneous and misleading.
Again, Fang clearly focuses on direct injected diesel engines according to appellant’s claims and not to the indirect injection engines of the comparative example drawn to the XUD9 test which does not reflect the scope of the teachings of Fang.  Again, Fang is drawn to direct injection diesel engines having deposits in all areas of the fuel system and combustion chambers including all areas of the injections which Fang attempts to remove or reduce.
On page 13, Appellant argues that the examiner has failed to show that IDID would be present in the direct injection engine of Fang each and every time especially when there are multitude of engine types and multitude of problems that may occur under a given set of conditions.  The argument is not persuasive.
Again, appellant’s conclusory statements on multitudes of different problems occurring on multitudes of engine types under different sets of conditions are unsupported by evidence, especially as concerning Fang which is directed to the same direct injection diesel engines similarly having injector deposit problems and which would be operated under the same normal conditions as in appellant’s engines; and which comprises fuel and/or additive ingredients known to cause IDID in such engines in view of Dubois.  
Also, the fact that Fang particularly teaches the presence of such deposits in the fuel chamber and combustion chambers such as including the injectors encompasses the same problems of deposits inside the injector (IDID) as well as in other parts of the injector.  As long as the injectors of Fang can produce IDID sometimes, and the composition and method of Fang using the claimed fuel and additives is applied to remove or reduce such deposits at such times, the claimed method is provided.  Obviousness does not require that IDID occur each and every time in the engine of Fang.
On page 14, Appellant argues that Fang suggests direct injection diesel engines merely for the purpose of determining power loss and not for IDID, and that Fang has no teaching at all of such deposits.  The argument is not persuasive.
Again, Fang clearly teaches injector deposits which obviously include internal injector deposits (IDID) as Fang is directed to deposits in all parts of the fuel and combustion chamber.  Also, Fang teaches the dispersants and acids that cause the IDID, and thus teaches the same deposits contrary to appellant’s arguments.  The location of such deposits is obvious in view of Fangs teachings of deposits anywhere in the fuel and combustion chambers including the injectors.
On pages 16 & 17, Appellant argues that IDID which are internal deposits have different triggers from external deposits such as coking deposits but fails to argue that conventional additives of Fang cannot produce IDID.  Instead appellant summarily argues that Fang is directed to injector fouling due to nozzle coking which results in power loss due to external injector deposits; and is therefore directed to reducing power loss in the injector not IDID.  The argument is not persuasive.
The lack of specific examples addressing IDID is not evidence that Fang is not concerned with such deposits, especially since Fang generally discussed deposits relating to injectors which would necessarily include both internal (IDID) and external deposits.
On page 17, Appellant argues that the use of the claimed quaternized product in fuels surprisingly reduces power loss from external deposits (which appellant argues is the only focus of Fang) and cold start problems resulting from internal deposits.  Appellant cites inventive examples for demonstrating superiority of the claimed composition.  The arguments are not persuasive.
First, in view of Fang, the claimed composition which is known for improving injector deposits would be presumably effective at improving such deposits whether they are internal or external of the injectors.  Appellant merely recites compositions known for addressing injector deposits in view of Fang and alleges that it is surprisingly effective at addressing internal injector deposits which is clearly obvious in view of Fang.  Thus, the alleged improvement is not surprising or unexpected.  
Second, the allegation of unexpected results is improper as not having being made on the record, during prosecution, and is therefore, moot.  
Third, even if the examples were considered, such inventive examples are not commensurate in scope with the claims. While the claims do not limit the amount of the reaction products useful in the fuel composition, the inventive examples require the reaction products to be used only at very narrow dosages of 15ppm or 30ppm which does not support the breadth of claims.  For instance, it is unclear if there would be any improvement if the dosage was reduced to 1ppm which is an amount allowed by the claims.
Fourth, the results are not persuasive.  The “base value” comparative composition is unspecified and unknown, but is likely a similar composition to the inventive examples without the claimed reaction product additive which is a known injector cleaner in view of Fang.  Thus, appellant appears to compare inventive compositions having additive ingredient known in view of Fang as suitable for cleaning up deposits in injectors with base value compositions having 0% of such additives in Table 2 (page 42 of the specification) and concludes that compositions having the known cleaning agent surprisingly provided the already known properties of improving power loss in engines in view of Fang as compared to a composition having none of the known cleaning agent.  
The result is not surprising or unexpected.  The results also only demonstrate the known property of power loss reduction already recited by Fang but fails to demonstrate improvement in cold start problems as stated above.
Thus, appellant fails to provide inventive examples commensurate in scope with the claims and sufficient for demonstrating unexpected results suitable for rebutting the case of obviousness.
In conclusion, the only difference between Fang and the instant claims is not in the claimed composition, its use in direct injection diesel engines, nor the reducing of injector deposits in such engines using the claimed additive in the diesel fuel; but, solely, the location of the deposits in the injectors.  While the instant claims address deposits solely in the internal parts of the injector, i.e., IDID, Fang teaches the same composition is useful for reducing injector deposits which obviously includes both internal or external injector deposits.  
Fang teaches the same injector deposits.  Dubois teaches IDID are formed from ingredients that are present in Fang.  Thus, Fang or Fang as evidenced by Dubois makes it obvious that IDID will be present in the injectors of Fang.  Fang teaches the same direct injector diesel engines of the claims and the use of the same composition as claimed for removing the deposits from the injectors.  Appellant’s examples also experience the same improvement in power loss as already known and discussed by Fang which resulted from using the same composition as Fang.  Therefore, the claims are obvious in view of Fang.
The arguments equally apply to the rejections based on obviousness double patenting.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

/Jennifer McNeil/Primary Examiner, TC 1700

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.